Citation Nr: 1760805	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-39 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection tinnitus.  

3.  Entitlement to service connection for vertigo.  

4.  Entitlement to service connection for traumatic brain injury with headaches.  

5.  Entitlement to service connection for obstructive sleep apnea.  

6.  Entitlement to service connection for a heart condition.  

7.  Entitlement to service connection for an infection in the groin.  

8.  Entitlement to service connection for a nerve condition in the leg.  




REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans Appeals (Board) from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement in October 2015, with a clarification in December 2015, and the RO issued a statement of the case dated in August 2016.  The Veteran submitted his substantive appeal in August 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Vertigo did not have its onset in service or within one year of service separation, nor is such disability causally related to active service or any incident therein.

2.  A headache disability did not have its onset in service or within one year of service separation, nor is such disability causally related to active service or any incident therein.

3.  Obstructive sleep apnea did not have its onset in service, nor is such disability causally related to active service or any incident therein.

4.  A heart condition, to include coronary artery disease, did not have its onset in service or within one year of service, nor is such disability causally related to active service or any incident therein.

5.  An infection in the groin did not have its onset in service, nor is such disability causally related to active service or any incident therein.

6.  A nerve condition in the leg did not have its onset in service or within one year of service, nor is such disability causally related to active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for vertigo have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for an award of service connection for headaches have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for an award of service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for an award of service connection for a heart condition, to include coronary artery disease, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

5.  The criteria for an award of service connection for an infection in the groin have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for an award of service connection for a nerve condition in the leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including cardiovascular-renal disease and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran claims entitlement to service connection for vertigo, a nerve condition in the leg, a heart condition, a groin infection, a brain injury with headaches, and obstructive sleep apnea.  The Veteran's service treatment records show that none of these conditions were diagnosed during his active service, nor did he manifest symptoms during active duty.  At his May 1965 separation examination, the Veteran's head, lower extremities, heart, vascular system, and skin were examined and determined to be normal.  Neurologic examination was also normal.  On a report of medical history completed in connection with the examination, the Veteran denied having or ever having had pain or pressure in his chest, palpitation or pounding heart, neuritis, paralysis, tumors, growths or cysts, boils, frequent or severe headaches, dizziness, and frequent trouble sleeping.  

The post-service record on appeal shows that many years after service, the Veteran had extensive and ongoing treatment for coronary artery disease and coronary atherosclerosis.  The Veteran has been indicated to have had multiple stents placed in September 2005, April 2009, and January 2012.  He was also hospitalized for a week in March 2014 with a serious infection to the groin area.  He was diagnosed with unspecified myalgia and myositis of the right groin, and probable septic arthritis of the symphysis pubis.   He improved with antibiotics and spent three weeks in rehabilitation.  In addition, the Veteran has had numerous complaints of dizziness in his treatment records.  For example, in May 2013, the Veteran was seen with a four day history of episodic dizziness with spinning sensation.  He was diagnosed with peripheral vertigo.  And while most of the Veteran treatment records indicated that the Veteran denied having headaches, the Veteran was noted in January 2012 to have complaints of headaches with nitroglycerin paste in connection with catheterizations for his coronary artery disease.  And he was noted to have headaches with high blood pressure in September 2014.  

With respect to the Veteran's claim of a nerve condition of the legs, treatment records indicate that that in December 2009, the Veteran was indicated to have pain in the right foot for two months.  He was diagnosed with tendonitis.  He was also indicated to have right heel tendonitis in September 2010 and right plantar fasciitis in March 2011.  In March 2014, the Veteran had complaints of leg pain and was noted to have bilateral lower extremity mild calcified and noncalcified plaque of arteries without thrombosis or stenosis.  In various treatment records, the Veteran would indicate complaints of leg pain.

Finally, the Veteran was diagnosed with obstructive sleep apnea in February 2012 after testing.  Throughout the Veteran's treatment records the Veteran was also indicated to have insomnia.  He was prescribed a CPAP machine.

A review of the Veteran treatment records contains no indication that any of the Veteran's claimed conditions has any connection to his military service that concluded in July 1965 or any incident therein.  

On his original application for compensation benefits, the Veteran indicated that he was hit between the eyes in 1962 and developed headaches.  The Board has considered the Veteran's statement, but finds the contemporaneous service treatment records to be more probative than the recollections of the Veteran of events which occurred many years previously.  As set forth above, the Veteran's service treatment records show that his head and neurological system were determined to be normal at service separation and he denied having or ever having had frequent or severe headaches, indicating that any in-service head injury or headaches resolved without residual disability.  

Based on the foregoing, the Board finds that service connection for the Veteran's claimed disabilities not warranted in this case.  The Veteran service records indicate that none of these disabilities were present during active service and there is no indication of any chronic disability in the year following service separation.  Finally, although the Veteran has been diagnosed with coronary artery disease; obstructive sleep apnea; peripheral vertigo; unspecified myalgia and myositis of the right groin; has been noted to have occasional headaches, possibly associated with his hypertension or treatment for his coronary artery disease and stents; and has been treated for various lower extremity issues, a full review of the record contains no indication that any of these disabilities is associated with his active service or any incident therein.  

In this regard, the Board notes that coronary artery disease is a presumptive condition under 38 C.F.R. § 3.309 if the Veteran was exposed to Agent Orange during service.  However, a review of the Veteran claims file indicates that the Veteran did not have service in the Republic of Vietnam or was otherwise exposed to herbicide agents during active service and he has not contended otherwise.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as noted above, the service treatment records show that none of the claimed disabilities were present during active service.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to these disabilities until many years following separation.  Furthermore, the records contains no probative evidence suggesting a causal relationship between the current disabilities and active service.  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Veteran has contended on his own behalf that his claimed disabilities are related to his military service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has disabilities that are related to service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though coronary artery disease is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran did not indicate symptoms until many years after service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the preponderance of the evidence in this case is against the claims.  Reasonable doubt does not arise and the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for vertigo is denied.  

Service connection for headaches is denied.  

Service connection for obstructive sleep apnea is denied.  

Service connection for a heart condition, to include coronary artery disease, is denied.  

Service connection for an infection in the groin, to include unspecified myalgia and myositis, is denied.  

Service connection for a condition in the leg, to include a nerve condition, is denied.  


REMAND

The Veteran has also claimed entitlement to hearing loss and tinnitus.  The Veteran's service treatment records are silent for complaints or findings of tinnitus and his hearing acuity was within normal limits during active duty.  After service, the Veteran submitted a private treatment report dated in July 2015 indicating that he has bilateral hearing loss for VA purposes.  In September 2015, the Veteran also submitted a lay statement from a fellow serviceman.  The serviceman stated that he served from 1959 to 1964 and that he guarded B-52 bombers on the flight line at Loring Air Force Base, Maine.  He reported that the Veteran worked in the food squadron in close proximity to the flight line and that the noise from the B-52s was at an extremely high decibel.

Based on the foregoing, the Board finds that the Veteran's hearing loss and tinnitus claims should be remanded for a VA examination in order to determine whether the Veteran suffered noise exposure in service that may have caused his conditions.  In this regard, the Board notes that the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has bilateral hearing loss and tinnitus that are the result of his active service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have bilateral hearing loss for VA purposes and tinnitus? 

(b)  If the examiner finds that the Veteran has bilateral hearing loss and tinnitus, did such disorders have their onset during active duty, within one year of active duty, or were these conditions otherwise caused or aggravated by military service or a service-connected disability?  In this regard, the examiner is asked to comment on the July 2015 treatment report indicating that the Veteran has bilateral hearing loss hearing loss for VA purposes, and the September 2015 lay statement indicating that the Veteran may have been exposed to excessive noise by working in proximity to the flight line at Loring AFB, Maine.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


